DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/19, 03/26/20, 04/01/21 and 09/09/21 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hollman-Hewgley et al. (US 2015/0141278) in view of Hara et al. (US 2008/0309872; already of record), and further in view of Park et al. (US 2017/02736259).
Regarding claim 1, Hollman-Hewgley discloses, a tear fluid layer evaluation method (Figs. 1-3) comprising: 
a step of detecting a time when color information in a predetermined region in a tear fluid (Para. 0030, line 8) layer interference fringe image (Para. 0161) changes by a threshold value or more as an eyelid opening time (Para. 0145); 
a determination value calculation step of calculating a determination value from the color information in a pixel in a local region (Para. 0167) by scanning a predetermined target region in the extracted image (Para. 0161); 
a step of extracting an image at the time from the tear fluid interference fringe images (Para. 0161 and 0167); 
a step of detecting a corresponding image by comparing the calculated determination value and a threshold value (Para. 0145-0146); and 
an evaluation step of evaluating tear fluid layer breakdown by comparing the detected pixel and a threshold value (Para. 0145-0146).
Hollman-Hewgley does not disclose a step of extracting an image at the time when the predetermined time has passed from the eyelid opening time as an extracted image from the tear fluid interference fringe images.
Hara teaches, from the same field of endeavor that in a tear fluid layer evaluation method that it would have been desirable to include a step of extracting an image at the time when the predetermined time has passed from the eyelid opening time as an extracted image from the tear fluid interference fringe images (Para. 0067-0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a step of extracting an image at the time when the predetermined time has passed from the eyelid opening time as an extracted image from the tear fluid interference fringe images as taught by the tear fluid layer evaluation method of Hara in the tear fluid layer evaluation method of Hollman-Hewgley since Hara teaches it is known to include these features in a tear fluid layer evaluation method for the purpose of providing an accurate, precise and efficient tear fluid layer evaluation method.
Hollman-Hewgley in view of Hara does not explicitly a step of detecting a corresponding pixel by comparing the calculated determination value and a threshold value.
Park teaches, from the same field of endeavor that in a tear fluid layer evaluation method that it would have been desirable to make a step of detecting a corresponding pixel by comparing the calculated determination value and a threshold value (Para. 0044 and 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a step of detecting a corresponding pixel by comparing the calculated determination value and a threshold value as taught by the tear fluid layer evaluation method of Park in the combination of Hollman-Hewgley in view of Hara since Park teaches it is known to include these features in a tear fluid layer evaluation method for the purpose of providing a tear fluid layer evaluation method with reduced distortions and improved image quality.
Regarding claim 2, Hollman-Hewgley, Hara and Park discloses and teaches as set forth above, and Park further teaches, from the same field of endeavor that in a tear fluid layer evaluation method that it would have been desirable to make the determination value is a value indicating color variation calculated from the color information in the local region (Para. 0044 and 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations of Park in the combination of Hollman-Hewgley in view of Hara since Park teaches it is known to include these features in a tear fluid layer evaluation method for the purpose of providing a tear fluid layer evaluation method with reduced distortions and improved image quality.
Regarding claim 3, Hollman-Hewgley, Hara and Park discloses and teaches as set forth above, and Park further teaches, from the same field of endeavor that in a tear fluid layer evaluation method that it would have been desirable to make the value indicating the color variation is a value calculated as a variance or a deviation in the local region (Para. 0044 and 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations of Park in the combination of Hollman-Hewgley in view of Hara since Park teaches it is known to include these features in a tear fluid layer evaluation method for the purpose of providing a tear fluid layer evaluation method with reduced distortions and improved image quality.
Regarding claim 4, Hollman-Hewgley, Hara and Park discloses and teaches as set forth above, and Hollman-Hewgley further discloses, the determination value is a value obtained by dividing the value indicating the color variation in the local region by an average value of the color information in the local region (Para. 0161 and 0167).
Regarding claim 5, Hollman-Hewgley, Hara and Park discloses and teaches as set forth above, and Hollman-Hewgley further discloses, the determination value is an average value of the color information in the local region (Para. 0161 and 0167).
Regarding claim 7, Hollman-Hewgley, Hara and Park discloses and teaches as set forth above, and Hara further teaches, from the same field of endeavor that in a tear fluid layer evaluation method that it would have been desirable to make a predetermined time change step of allowing an examiner to change the predetermined time from the eyelid opening time (Para. 0067-0068 and see Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations of Hara in the combination of Hollman-Hewgley in view of Park since Hara teaches it is known to include these features in a tear fluid layer evaluation method for the purpose of providing an accurate, precise and efficient tear fluid layer evaluation method.
Regarding claim 8, Hollman-Hewgley, Hara and Park discloses and teaches as set forth above, and Hollman-Hewgley further discloses, the extracted image is extracted by acquiring the image at the time when the predetermine time has passed and its preceding or succeeding images having a plurality of frames with a predetermined number (Para. 0097 and 0192).
Regarding claim 9, Hollman-Hewgley, Hara and Park discloses and teaches as set forth above, and Hollman-Hewgley further discloses, a computer program for causing a computer to execute the respective steps (Para. 0097 and 0192) according to claim 1 (see rejection of claim 1 above).
Regarding claim 10, Hollman-Hewgley, Hara and Park discloses and teaches as set forth above, and Hollman-Hewgley further discloses, a tear fluid layer evaluation device executing the method (Para. 0097 and 0192) according to claim 1 (see rejection of claim 1 above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hollman-Hewgley et al. (US 2015/0141278) in view of Hara et al. (US 2008/0309872; already of record) in view of Park et al. (US 2017/02736259) as applied to claim 1 above, and further in view of Miwa (US 6,299,305).
Hollman-Hewgley, Hara and Park remains as applied to claim 1 above.
Hollman-Hewgley, Hara and Park does not disclose the predetermined time is 5 seconds.
Miwa teaches, from the same field of endeavor that in a tear fluid layer evaluation method that it would have been desirable to make the predetermined time is 5 seconds (Col. 6, lines 33-39 and see Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the predetermined time is 5 seconds as taught by the tear fluid layer evaluation method of Miwa in the combination of Hollman-Hewgley, Hara and Park since Miwa teaches it is known to include these features in a tear fluid layer evaluation method for the purpose of providing an accurate and precise a tear fluid layer evaluation method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arita (WO 2019/031424), Miwa (US 2005/0162611) and Yokoi et al. (US 2020/0074627) discloses a tear fluid layer evaluation method that includes the step of detecting a time when color information in a predetermined region in a tear fluid layer interference fringe image changes by a threshold value or more, and an evaluation step of evaluating tear fluid layer breakdown.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/01/2022